In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2421
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

JACQUELINE KENNEDY-ROBEY,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:19-cr-54-1 — Ronald A. Guzmán, Judge.
                     ____________________

    ARGUED FEBRUARY 13, 2020 — DECIDED JUNE 29, 2020
                ____________________

   Before FLAUM, MANION, and BARRETT, Circuit Judges.
   BARRETT, Circuit Judge. Jacqueline Kennedy-Robey
pleaded guilty to one count of mail fraud in violation of 18
U.S.C. § 1341. The district court imposed an above-guidelines
sentence. On appeal, Kennedy-Robey argues that the district
court failed to consider either her mental health condition or
the more lenient sentences received by defendants convicted
2                                                  No. 19-2421

of similar crimes. She also argues that the sentence was sub-
stantively unreasonable. We disagree and aﬃrm the district
court’s judgment.
                               I.
    Kennedy-Robey’s legal troubles began in 2012, when she
was charged with several fraud counts for operating two elab-
orate schemes: a tax scheme to defraud the Internal Revenue
Service (IRS) and an unemployment insurance scheme to de-
fraud several state unemployment agencies. While awaiting
trial on these charges, Kennedy-Robey was released on bond.
She then resumed her fraudulent activities, completely unde-
terred by the pending charges. In response, the government
moved to revoke her bond and obtained a warrant for her ar-
rest. But instead of showing up at the bond revocation hear-
ing, Kennedy-Robey sent the following note to the court:
“When I do turn myself in, it will be because I respect you +
your position.” She remained a fugitive until law enforcement
officers finally caught up to her in Chicago a few months later.
When they arrested Kennedy-Robey, the officers found her
to-do list, which read more like a “how-to” guide for fugi-
tives—it included self-reminders to “change phones
monthly” and “move every 3–4 months.”
   Kennedy-Robey eventually pleaded guilty to several
counts of fraud. Even though the guidelines range was 210 to
262 months, the district court sentenced her to 72 months of
imprisonment and three years of supervised release. It also
ordered her to pay over $4.8 million in restitution.
   In August 2017, Kennedy-Robey was released from a fed-
eral prison to a halfway house in Chicago. Within weeks of
reaching the halfway house, Kenney-Robey filed a fraudulent
No. 19-2421                                                  3

automobile loan application and obtained a loan exceeding
$30,000, which she used to purchase a Mercedes-Benz. She
also filed a fraudulent credit card application. A few months
later, she and another defendant purchased another car with
funds obtained from yet another fraudulent loan application.
In early 2019, Kennedy-Robey was indicted on two counts of
mail fraud in violation of 18 U.S.C. § 1341 and pleaded guilty
to one.
   At sentencing, the government asked for an 18-month sen-
tence—the upper limit of the guidelines range of 12 to 18
months. For her part, Kennedy-Robey asked for a below-
guidelines sentence of 8 months. After considering Kennedy-
Robey’s long history of unrepentant criminal conduct and
disrespect for the law, the district court imposed a 36-month
sentence, followed by five years of supervised release.
                              II.
    Kennedy-Robey argues that her sentence is plagued by
both procedural and substantive error. She says that the dis-
trict court neither addressed her primary mitigation argu-
ment nor justified giving her a higher sentence than other de-
fendants with similar records. She also insists that her sen-
tence is substantively unreasonable.
                              A.
    Kennedy-Robey emphasized two points at sentencing.
First, she described the role that her mental health had played
in her offense and maintained that treatment would be more
effective than imprisonment in rehabilitating her. And sec-
ond, she contended that a below-guidelines sentence would
4                                                   No. 19-2421

be comparable to sentences imposed on similarly situated de-
fendants in the district. According to Kennedy-Robey, the dis-
trict court failed to adequately address either point.
    We’ll start with Kennedy-Robey’s mental health condi-
tion, on which she based her main argument in mitigation.
Kennedy-Robey was diagnosed with borderline bipolar dis-
order and adjustment disorder. She argued that her conduct
was at least partly attributable to her mental health condition
because it impaired her ability to distinguish between right
and wrong; she also insisted that treatment would more effec-
tively rehabilitate her than imprisonment. In her statement at
sentencing, she asserted that before receiving proper mental
health treatment she was “very good at rationalizing [her]
choices and decisions.” While incarcerated, she “did not re-
ceive the mental health services [that she] needed” and when
she was released to the halfway house, she continued to “ra-
tionalize [her actions] to the T.” But, she said, the mental
health treatment she received in 2018 put her “on the right
track,” enabling her to cease her criminal conduct while she
was on supervised release. In light of that experience, she
maintained that mental health treatment, not prison, is what
would help her turn her life around.
   Kennedy-Robey argues that the district court failed to ex-
plain why this argument did not persuade it to reduce her
sentence or at least her prison time. See United States v. Jones,
798 F.3d 613, 617 (7th Cir. 2015) (explaining that a district
court “must address the defendant’s principal arguments in
mitigation unless they have no legal merit”). But the district
court expressly stated its reasons. It explained that “[t]his is
not just rationalization” and that “the fault here does not lie
entirely with the failure of institutions and others to provide
No. 19-2421                                                    5

mental health counseling for this defendant.” The district
court also observed, “If a defendant cannot be made to follow
the law while under the Court’s supervision, whether before
or after conviction, I don’t see the hope of rehabilitation there
anywhere.” Finally, based on Kennedy-Robey’s continued
criminal behavior, the district court expressed doubt that
Kennedy-Robey would stop her behavior anytime “in the
near future.” This was sufficient. As we have said before, “A
short explanation will suffice where the context and record
make clear the reasoning underlying the district court’s con-
clusion.” United States v. Schroeder, 536 F.3d 746, 755 (7th Cir.
2008).
    Moreover, it bears emphasis that while the district court
rejected Kennedy-Robey’s argument, it did not ignore her re-
quest for mental health treatment—and that is itself evidence
that the district court carefully considered what Kennedy-
Robey had to say. The district court inquired about the type
of treatment that she needed and whether her requested pen-
itentiary could provide it. In addition, as a condition of her
supervised release, it required her to “participate at the direc-
tion of the probation officer in a mental health treatment pro-
gram and … take any medications prescribed by the mental
health treatment provider.” We have treated the inclusion of
mental health treatment as a condition of probation as evi-
dence that the district court adequately considered the de-
fendant’s mental health argument. See United States v. Davis,
764 F.3d 690, 695 (7th Cir. 2014). In sum, the record reflects
that the district court “meaningfully considered and rejected”
Kennedy-Robey’s argument. Jones, 798 F.3d at 619.
6                                                     No. 19-2421

    Kennedy-Robey’s second claim of procedural error also
fails. At sentencing, she argued that a below-guidelines sen-
tence was warranted because other defendants in the district
had been given below-guidelines sentences for fraud-related
charges. On appeal, she stresses that the district court did not
even mention this argument (let alone fully address it) before
imposing the above-guidelines sentence. But as we have re-
peatedly explained, the sentencing court “need not expan-
sively respond to every argument if its reasoning is otherwise
clear.” United States v. LeFlore, 927 F.3d 472, 475 (7th Cir. 2019);
see also United States v. Faulkner, 885 F.3d 488, 499 (7th Cir.
2018) (“[T]here is generally no disparity problem so long as
the remainder of the sentencing explanation makes it plain
that the disparity was warranted.”). And in this case, an ex-
plicit reference to Kennedy-Robey’s disparity argument was
unnecessary because the district court’s explanation for the
above-guidelines sentence clearly shows why it rejected that
argument.
    In imposing the sentence, the district court specifically
acknowledged that nonviolent crimes do not always necessi-
tate imprisonment. But it concluded that Kennedy-Robey’s
case was different because it found that there was “something
absolutely frightening about such a persistent behavior of
conduct to lie and to cheat.” Indeed, the district court went to
great lengths to distinguish Kennedy-Robey from the typical
defendant charged with a similar crime. The court explained:
       I don’t think in the 29 years that I’ve been in this
       building I have seen someone who continued
       her criminal behavior while she was on super-
       vised release awaiting trial, absconded and con-
No. 19-2421                                                      7

       tinued her criminal behavior while she was a fu-
       gitive, served six years, essentially a 72-month
       sentence, was released to serve the latter part of
       that sentence at a halfway house to help her in-
       tegrate into society, then picked up right where
       she had left off before that, continued to engage
       in multiple fraudulent actions, lying and essen-
       tially cheating companies out of their money.
The district court may not have specifically referenced Ken-
nedy-Robey’s argument regarding other “similarly situated”
defendants, but the record makes clear that it did not consider
Kennedy-Robey to be a typical defendant. Kennedy-Robey
has failed to identify a procedural error.
                                B.
    In addition to her procedural challenges, Kennedy-Robey
argues that her sentence is substantively unreasonable. Such
a challenge is difficult to win because “sentencing judges
rightly maintain significant discretion in fashioning an appro-
priate sentence.” United States v. Ramirez-Mendoza, 683 F.3d
771, 777 (7th Cir. 2012). We review the reasonableness of the
sentence for an abuse of discretion and affirm a sentence
above the guidelines range “so long as the district court of-
fered an adequate statement of its reasons.” United States v.
McIntyre, 531 F.3d 481, 483 (7th Cir. 2008). If the district court,
after considering the prescribed factors under 18 U.S.C.
§ 3553(a), explains why the sentence fits the defendant’s par-
ticular circumstances, then we are unlikely to upset its judg-
ment. United States v. Jackson, 547 F.3d 786, 792–93 (7th Cir.
2008).
8                                                    No. 19-2421

    The district court adequately justified its decision to devi-
ate from the guidelines with reference to the § 3553(a) factors
and the unique aspects of Kennedy-Robey’s case. See 18
U.S.C. § 3553(a) (listing factors such as “the history and char-
acteristics of the defendant,” as well as the need “to promote
respect for the law,” deter “criminal conduct,” and “protect
the public from further crimes”); see also United States v. Chris-
tiansen, 594 F.3d 571, 576 (7th Cir. 2010) (noting the district
court’s obligation to meaningfully consider these factors). As
we have already explained, the district court went out of its
way to distinguish this case from the typical fraud case; ac-
cording to the district court, Kennedy-Robey’s apparent ina-
bility to cease her criminal behavior “reflect[ed] an almost ir-
rational persistence in committing fraud.” It concluded that
an above-guidelines sentence was warranted to “protect the
public from her conduct.” The district court also emphasized
the importance of promoting deterrence in particular and
concluded that a sentence within the guidelines range of 12 to
18 months would not have an “impact” on Kennedy-Robey.
Moreover, the district court stressed that Kennedy-Robey had
“disrespected” the law “in just about every way possible” and
that an above-guidelines sentence was needed “to promote
respect for the law.” Based on this record, we’re hard-pressed
to conclude that the district court abused its discretion in im-
posing an above-guidelines sentence.
                              ***
    The judgment of the district court is AFFIRMED.